This was an action of debt instituted in the District Court of Brunswick, by the defendant in error, against the plaintiff for 32/. 4s. 2d. with interest thereon from die 16th of June, 1770, also one penny, and 460 pounds of gross tobacco. The action was founded upon a judgment of the General Court rendered In the year 1784, in favour of the testator of the defendant, against the plaintiff, for 64/. 8s. 4d. for debt, also one penny for damages, and 460 pounds of gross tobacco for his costs, but to be discharged by the payment of the above-mentioned sum of 32/. 4s. 2d. with interest thereon from the 16th of June, 1770, together with the damages and costs above mentioned. Upon the plea of payment, a verdict was found for the defendant in error, in the year 1794 5 whereupon judgment was entered, 44 that he recover the said sum of 32/. 4s. 2d. with interest from the 16th of June, 1770,” as also the damages and costs aforesaid.
The plaintiff applied for, and obtained a supersedeas to the above judgment, from one of the Judges of this Court, assigning as error therein, 44 that by the defendant’s own shewing in his declaration; it is manifest, that he ought to have brought his suit for 64/. 8s. Ad. instead of 32/. 4s. 2d. with interest from 1770, whereby the interest recovered exceeded the sum for which the judgment, on which this suit was instituted, had been rendered.”
Judgment reversed.